Citation Nr: 1216688	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to September 21, 2001 for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there was clear and unmistakable error in the rating decision of May 31, 1990.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987 and from January to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which separate grants of entitlement to service connection for left hemiparesis of the upper and lower extremities, secondary to multiple sclerosis, were made, effective from September 21, 2001.

The Veteran appeared and testified at a personal hearing in June 2007 before a Veterans Law Judge.  A transcript of the hearing is contained in the record.  In March 2012, the Veteran was informed that the Veterans Law Judge before whom she testified was no longer before the Board, and she was given the opportunity to request a new hearing before the Board.  She did not respond to this correspondence, and the Board will therefore assume she does not wish to have an additional Board hearing.

This appeal was previously before the Board in December 2007 and September 2009.  The Board remanded the claim so that the Veteran could receive corrective notice, and so that the RO could request that she provide a complete list of all alleged factual and/or legal errors in the May 1990 rating decision.  The Veteran has not responded to requests sent in April 2010, and the case has been returned to the Board for further appellate consideration.

The issues of entitlement to service connection for a thoracic spine disorder, increased ratings for all service-connected disabilities, and entitlement to a total disability based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 1990 rating decision the Veteran was granted service connection for multiple sclerosis, and an initial evaluation of 30 percent effective August 3, 1989.  The rating decision noted that hospital and medical records showed a definite diagnosis of multiple sclerosis, and that the Veteran complained of left-sided weakness.

A September 1991 rating decision for multiple sclerosis, noted symptoms of constant fatigue and left extremity weakness, but denied a rating in excess of 30 percent.

On September 21, 2001, the Veteran filed claims for multiple disabilities and injuries.  In August 2002, she underwent a VA examination where it was noted she had a history of left-sided weakness, and in 1989 she developed left hemiparesis subsequent to a brain biopsy, and was also diagnosed with multiple sclerosis.  The examiner diagnosed multiple sclerosis and residual mild left hemiparesis due to partial hemorrhage.

In a November 2002 rating decision, the RO denied entitlement to an evaluation in excess of 30 percent for multiple sclerosis, and noted that during her examination the Veteran had left-sided weakness of the upper and lower extremities.

In a June 2003 rating decision, the RO granted separate awards of service connection for left upper extremity hemiparesis, with a 20 percent rating; and left lower extremity hemiparesis, with a 10 percent evaluation, effective September 21, 2001.  The RO granted entitlement to service connection for left hemiparesis of the upper and lower extremities based upon a January 2003 VA examination which revealed decreased left upper and lower extremity motor strength, as well as based upon the left-sided weakness noted in the August 2002 VA examination.  The June 2003 rating decision did not make any changes to the assigned 30 percent rating for multiple sclerosis.

The Veteran has appealed the assigned effective date.  She alleges that her left-sided weakness was noted in medical evidence before the RO when the May 1990 rating decision.  She therefore alleges that it was clear and unmistakable error for VA not to grant separate awards of service connection for left hemiparesis of the upper and lower extremities in May 1990.  

The Board subsequently remanded this claim twice so that the Veteran could be informed of the evidence necessary to substantiate a claim based on an allegation of clear and unmistakable error (CUE), and so that she could provide written correspondence and argument regarding the factual and/or legal errors she was alleging.  The Appeals Management Center (AMC) provided such notification; however, the AMC did not address the allegation of CUE in the first instance because the Veteran failed to provide a written statement of the factual or legal errors after receiving notice in April 2010.

Significantly, in March 2012 the AMC issued a proposed rating decision finding that there was a clear and unmistakable error in the June 2003 rating decision currently on appeal.  This proposal includes a plan to "close out multiple sclerosis" under Diagnostic Code 8018 as a single disability.  The AMC's proposal to close out multiple sclerosis as a single disability is not currently final.  Indeed, at this point it is nothing more than a proposal.  The Veteran, however, has not been afforded the full opportunity to comment on the proposal.  The AMC notes in the March 2012 rating decision that the 30 percent rating for multiple sclerosis as a single disability should have been closed out when the residual disabilities of left hemiparesis of the upper and lower extremities were separately evaluated.  In essence, the AMC proposed action will eliminate the separate rating for multiple sclerosis in lieu of the ratings assigned individual symptoms caused by multiple sclerosis, of which hemiparesis is included.  

The Veteran currently is in receipt of a 30 percent rating for multiple sclerosis, and a separate 30 percent rating for left hemiparesis of the upper and lower extremities secondary to multiple sclerosis from September 21, 2001.  If the proposed action is finalized, her multiple sclerosis will be rated under the manifestations of the disability as opposed to being rated under the singular disability of multiple sclerosis.  The practical effect of this change will reduce her combined total evaluation.  

If the proposed action is finalized, then the June 2003 rating decision will be revised, and the issue now before the Board may be rewritten to show that the left hemiparesis are systems affected by multiple sclerosis, and not secondary service-connected disabilities.  This may also change the "effective date" currently assigned to the "service connection" of left hemiparesis of the upper and lower extremities.  As such, the proposed action is inextricably intertwined with the Veteran's claim of entitlement to an effective date prior to September 21, 2001 for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there was clear and unmistakable error in the rating decision of May 31, 1990.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

The Board is unable to adjudicate the claim of entitlement to an effective date prior to September 21, 2001 for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there was clear and unmistakable error in the rating decision of May 31, 1990 prior to the AMC making a final determination regarding whether there was clear and unmistakable error in the June 2003 rating decision on appeal.

After a final determination is made regarding the proposed March 2012 rating action, and after the Veteran has had a chance to appeal that determination, the AMC should again address the Veteran's claim of entitlement to an effective date prior to September 21, 2001, for the grant of service connection for left hemiparesis of the upper and lower extremities, to include whether there was clear and unmistakable error in the rating decision of May 31, 1990.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


